                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


DAWNA ALLEN,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:19-00097

ANDERW SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.


                             MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendations for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and recommended that the Court grant the Claimant’s request for judgment on the pleadings

to the extent that the final decision be reversed (ECF No. 14), deny the Defendant’s request to

affirm the decision of the Commissioner (ECF No. 17); reverse the final decision of the

Commissioner, and remand this matter back to the Commissioner pursuant to the fourth sentence

of 42 U.S.C. § 405(g) for further administrative proceedings in order for the Administrative Law

Judge to properly consider and evaluate the evidence of record that supports an appropriate residual

functional capacity assessment. Neither party has filed objections to the Magistrate Judge’s

findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Claimant’s request for judgment on the pleadings to the
extent that the final decision be reversed (ECF No. 14), DENIES Defendant’s request to affirm

the decision of the Commissioner (ECF No. 17); REVERSES the final decision of the

Commissioner, and REMANDS this matter back to the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g) for further administrative proceedings in order for the

Administrative Law Judge to properly consider and evaluate the evidence of record that supports

an appropriate residual functional capacity assessment.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                            ENTER:        September 13, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -2-
